Title: From George Washington to William Smallwood, 6 October 1787
From: Washington, George
To: Smallwood, William



Dear Sir,
Mount Vernon 6th Octr 1787.

When I had the pleasure of being at your house last fall, you gave me reason to believe that you would become the purchaser of my land adjoining yours, in Charles County—And if I recollect rightly, was to have written me on that subject from Annapolis.
I am still disposed to part with this tract; and wish you could make it convenient to be the purchaser thereof.
I told you in the conversation we had on this subject before, that I would endeavor to make the payments as easy as my own circumstances would admit—I now repeat it—and if you have corn to dispose of, at a moderate price, I would take at least 500 Barrls in payment; also Wheat (if good, clean, & free from the Fly) delivered at my Mill, to which Boats can come, at the cash price in Alexandria. Your answer by the bearer would much oblige Dear Sir Your most Obedt Hble Servt

Go: Washington

